TALIAFERRO, Judge,
dissenting:
Clearly, on two occasions, appellant consented to a search of his barracks room. The first consent was granted after the military police had gained entry into his room by means of a passkey. The two obviously inexperienced and seemingly ill-informed military policemen then delayed the search, or a portion of it, until they had sought and obtained the “consent” (or the authorization) of one Lieutenant Miller, all of which had no effect upon appellant’s previously granted consent. Upon return of Lieutenant Miller and the military policeman who had gone to get him, appellant renewed his consent “since the proper people . . . [were] there.” Appellant admits there were no handcuffs, threats, promises, or other coercive circumstances influencing his consent. He had been told he was “under apprehension” but there had been no act of taking him into custody. Viewing the two acts of consent in the light of the “totality of the circumstances” doctrine espoused in Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973), appellant’s consent was voluntary on both occasions. Appellant opened his locker, without comment, when requested by Lieutenant Miller. It was not until the trial of this case that appellant announced he had not consented to the search of his locker. I find no rule of law which permits an accused to consent to the search of his room, then later claim that the consent did not extend to some of the contents of that room. Indeed, under such a rule, it would be equally illogical to hold that one could consent to a search of his person, but later claim that the consent did not extend to that particular pocket which was closed by a zipper; or to consent to a search of a vehicle and later claim the con*727sent did not extend to the glove compartment, which he opened only when asked to do so.
The findings of guilty and the sentence should be affirmed.